DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0003, “dynamic healthy conditions” should be “dynamic health conditions”.
In paragraph 0004, “body actions to external” should be something else, maybe “external body activities” based on the next sentence.
In paragraph 0007 “are been carried” should be “are being carried”.
In paragraph 0007 “the measured the involuntary” should be “the measured involuntary”.
In paragraph 0009 “the voluntary control signals of the somatic nervous system is blocked” should be “the voluntary control signals of the somatic nervous system are blocked”.
In paragraph 0009 “out the brain” should be “out of the brain”.
In paragraph 0009 “in controlling” should be “controlling”.
In paragraph 0009 “with the interference of the voluntary signals” seems like it should be “without the interference of the voluntary control signals”.
In paragraph 0009 “necessary cares to the person” should be “necessary carers to the person”.
In paragraph 0010 “the voluntary control signals of the somatic nervous system is blocked” should be “the voluntary control signals of the somatic nervous system are blocked”.
In paragraph 0015 “the descending of the voluntary control signals are blocked” should be “the descending of the voluntary control signals is blocked”.
In paragraph 0015 “an involuntary control signals” should be “involuntary control signals”.
In paragraph 0021 “the descending of the voluntary control signals are blocked” should be “the descending of the voluntary control signals is blocked”.
In paragraph 0021 “an involuntary control signals” should be “involuntary control signals”.
In paragraph 0022 “the immune cells, such as the CD8+ cytotoxic T-cells, is able to” should be “the immune cells, such as the CD8+ cytotoxic T-cells, are able to”.
In paragraph 0022 “the descending of the voluntary control signals are blocked” should be “the descending of the voluntary control signals is blocked”.
In paragraph 0022 “an involuntary control signals” should be “involuntary control signals”.
In paragraph 0024 “21of the system” should be “21 of the system”.
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  "fall in sleep"  in line 2 and line 3-4 should be "fall asleep".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensing device in claims 1-3, analyzing device in claims 1 and 5, sleep induction device in claim 2, measurement unit in claim 3, database unit in claim 5, analyzing unit in claims 5-6, and communication unit in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitton (US 20210085243 A1) in view of Brooks (“Identification of the Transmitter and Receptor Mechanisms Responsible for REM Sleep Paralysis”).
Regarding claim 1, Sitton teaches A system for monitoring activities of Autonomic Nervous System (ANS) for preventive medicine (Abstract—an apparatus, system, and method for non-invasive sudomotor assessment of autonomic nerve function that facilitates the diagnosis and evaluation of any underlying disorder, disease, or injury; Paragraph 0130—autonomic dysfunction is known to precede autonomic neuropathy which precedes chronic disease… parasympathetic and sympathetic monitoring allows for early detection and clinical following of patients at the AD stage, allowing ANS imbalance to be detected and restored or normalized), comprising: 
a sensing device configured to sense an involuntary control signal from the ANS (Paragraph 0036; 0107—measurement, recording, and analysis of skin conductance measurements so as to objectively evaluate autonomic nerve function and sensory nerve pain) of a subject; 
and an analyzing device configured to analyze the sensed involuntary control signal received from the sensing device to evaluate a dynamic health condition of the subject (Paragraph 0038, Claims 23 and 29-42—provides for the creation of a database including a normative set of patient data and/or individualized patient data to be used to identify the presence of a disorder…correlation of raw data/sympathetic parameters to a particular diagnosis; Paragraph 0114—the sensor may send raw data to the app which may analyze the data and prepare and forward a report to a remote server), 
and output the evaluated dynamic health condition (Paragraph 0114—a report may be sent to a remote server to be reviewed by a remote medical practitioner who may then send instructions for a particular therapy back to the app).
However, Sitton does not specifically teach that the device is used to monitor a subject during sleep. Brooks teaches that during sleep, the central nervous system is intensely active, but the skeletal motor system is forced into a state of muscle paralysis caused by either active inhibition or reduced excitation of somatic motoneuron activity (Abstract), such that a majority of the activity is produced by the autonomic nervous system. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Sitton with the teachings of Brooks to prompt use of the system during a sleep period in order to predictably improve the operation of the system by reducing noise from non-autonomic nervous signals while maximizing autonomic nervous signals. 
Regarding claim 3, Sitton and Brooks teach the system according to claim 1. Sitton additionally teaches wherein the sensing device comprises at least one measurement unit configured to measure at least one electric potential on skin near at least one body part of the subject (Paragraph 0036; 0107—measurement, recording, and analysis of skin conductance measurements so as to objectively evaluate autonomic nerve function and sensory nerve pain).
Regarding claim 4, Sitton and Brooks teach the system according to claim 1. Sitton additionally teaches wherein the at least one body part comprises at least one of a heart (Paragraph 0062—matrix of measurement sites for assessment of the chest tissue), a stomach (Paragraph 0063—matrix of measurement sites of the abdominal tissue), a spinal nerve exit (Paragraph 0064-0066—matrix of measurements sites of the spinal tissue), and an arm (Paragraph 0067-0070—the matrix of measurement sites of the anterior or posterior of the upper arm).
Regarding claim 5, Sitton and Brooks teach the system according to claim 1. Sitton additionally teaches wherein the analyzing device comprises a database unit configured to store data at least necessary for evaluating the dynamic health condition (Paragraph 0038, Claims 23 and 29-42—provides for the creation of a database including a normative set of patient data and/or individualized patient data to be used to identify the presence of a disorder…correlation of raw data/sympathetic parameters to a particular diagnosis), 
an analyzing unit configured to analyze the sensed involuntary control signal received from the sensing device to evaluate the dynamic health condition of the subject (Paragraph 0114—the sensor may send raw data to the app which may analyze the data and prepare and forward a report to a remote server), 
and a communication unit configured to output the evaluated dynamic health condition (Paragraph 0114—a report may be sent to a remote server to be reviewed by a remote medical practitioner who may then send instructions for a particular therapy back to the app).
Regarding claim 6, Sitton and Brooks teach the system according to claim 5. Sitton additionally teaches wherein the analyzing unit is equipped with artificial intelligence (Paragraph 0115—reliance on artificial intelligence instead of or in addition to human practitioners to act on the “cloud based” data platform for analytics, clinical, and research uses to enhance, refine, and make recommendations of therapies… may also be used to identify or pre-screen for future ailments based on the data driven to the platform).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitton in view of Brooks as applied to claims 1 and 3-6 above, and further in view of Radha (US 20200306496 A1).
Regarding claim 2, Sitton and Brooks teach the system according to claim 2. The combination of Sitton and Brooks as described may be seen to teach use of the sensing device to sense the involuntary control signal from the ANS of the subject after the subject is asleep in order to maximize the ANS signal and reduce potential noise from any somatic nervous system signals of the subject. However, neither Sitton nor Brooks specifically teaches wherein the system further comprises a sleep induction device configured to induce the subject to fall in sleep. 
Radha teaches a system comprising a sensor (Paragraph 0025—the sensor is configured to generate output signals conveying information related to the ANS activity of the user), configured to measure autonomic nervous system activity information of a user during a sleep session (Paragraph 0010), wherein the device includes a sensory stimulator to provide sensory stimulation to the user, such as inducing the user to sleep (Paragraph 0047-0048—in some embodiments the sensory stimulator is configured to provide sensory stimulation to the user prior to a sleep session…the sensory stimulator may be configured to induce sleep slow waves). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Sitton and Brooks with the sensory stimulator of Radha in order to predictably improve the usability of the system by providing means to induce the subject to sleep prior to measurement with the sensor in order to maximize the ANS signal and reduce potential noise from any somatic nervous system signals of the subject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791